CONCURRING OPINION
Johnson, Judge:
I concur in the result reached by my associate and submit in support of my conclusion the following:
The question before the court involves the proper classification of merchandise described on the invoices as “Canned Prepared Top Shells” and entered as “Prepared Shellfish (Sazai).” According to the stipulation, it is a marine snail belonging to the Turbinidae family, known as Turbo (Batillus) Cornutus Solander, a gastropod mollusk which creeps on the floor of the ocean. A shell of one of the creatures was received in evidence as plaintiff’s illustrative exhibit 1. It is a heavy, turbinate, spiral, horny shell, about 4 inches in diameter, with a pearly interior.
The record contains very little additional information about the character of the merchandise. Plaintiff’s witness Tadashi Yamaguchi *106testified tbat be bad imported sazae from Japan since 1919, except during tbe war, and tbat sucb merchandise is called top shell in English and sazae in Japanese. He said tbat be sold it by tbe latter name to tbe Japanese trade and tbat it is not sold or known in tbe trade as snails; tbat it is a shellfish; and that tbe meat looks like abalone meat, also a shellfish. Tokuso Sbida testified tbat he bad imported sucb merchandise from 1927 to 1933. He said tbat sazae is a Japanese word meaning shellfish, snail, but tbat it does not cover all shellfish, there being many different kinds, such as abalone, oyster, clam, and lobster.
Although tbe invoices and tbe witnesses used tbe English name “top shell” to cover tbe imported merchandise, said term refers to marine snails of tbe Trochidae family (Webster’s New International Dictionary), whereas this merchandise, according to tbe stipulation, belongs to tbe Turbinidae family. Tbe shell, plaintiff’s illustrative exhibit 1, resembles those of tbe Turbinidae rather than those of the Trochidae family. See illustrations in World-Wide Sea Shells, by Maxwell Smith, pages 11 and 14, and A Handbook of Illustrated Shells in Natural Colors from Japanese Islands and their Adjacent Territories, by Shintaro Hirase, plates 65 and 73. The Turbo Cornutus is called the horned turbine by Maxwell Smith {op. cit., p. 14).
Counsel have agreed that this merchandise is a marine snail, a gastropod mollusk. The mollusks are a division of invertebrate animals, and the gastropods are the division of mollusks which comprises most of the existing forms having a univalve shell and many shell-less forms. Snails, whelks, and slugs are examples. (Funk & Wagnalls New Standard Dictionary; Webster’s New International Dictionary; Encyclopaedia Britannica, vol. 10, p. 58.) The term “snail” is of popular, rather than zoological significance, and is applied especially to gastropod mollusks, having a spiral shell and of terrestrial habits. (Webster’s New International Dictionary; Nelson’s Perpetual Loose-Leaf Encyclopaedia; Funk & Wagnalls New Standard Dictionary.) The typical snail belongs to the genus Helix, which comprises land snails. (Nelson’s Perpetual Loose-Leaf Encyclo-paedia; Webster’s New International Dictionary; Funk & Wagnalls New Standard Dictionary.) However, the term “snail” is also used to cover shell-bearing gastropod mollusks living in the sea and in fresh water (Collier’s Encyclopedia, vol. 17, p. 662; Columbia Encyclopedia, p. 1842; Funk & Wagnalls New Standard Dictionary; New Century Dictionary). In Fishes and Shells of the Pacific World, by John T. Nichols (American Museum of Natural History) and Paul Bartsch (Smithsonian Institute), in a chapter on mollusks, there is a subheading “Class Gastropoda (Snails).” It is stated (p. 147):
Members of this class are to be found from the polar regions to the equator, as well from the shore-line to abyssal depths. On land their horizontal distribution *107is equally extensive. * * * We may, therefore, say that the distribution of the class is universal.
“Shellfish” is another term of popular, rather than scientific significance, and has been defined to mean an aquatic invertebrate animal, having a shell, especially a mollusk or a crustacean (Webster’s New International Dictionary; Funk & Wagnalls New Standard Dictionary; New Century Dictionary). In The Wealth of the Sea, by Donald K. Tressler, it is stated (p. 256):
Many other shell-fishes are found on our coasts, the most important being cockle, periwinkle, whelk, piddock, natiea, donax, and chiton.
Of these, periwinkles, whelks, and natiea are marine snails (Webster’s New International Dictionary). See also State ex rel. White v. Hill, 125 N. C. 194, 34 S. E. 432, which quotes the following definition of “shellfish”:
[ * * * The term is chiefly applied, in commerce, to crabs, lobsters, and croyfish szc], oysters, mussels, periwinkles, and whelks.
I conclude that the merchandise involved herein falls within the meaning of the term “shellfish” and that of the term “snail,” although the latter, when used unmodified, generally refers to land snails.
The question before the court is whether the term “shellfish,” as used in paragraph 1761 of the Tariff Act of 1930, includes the within merchandise. That term, as used in prior tariff acts, has been construed to cover various types of aquatic animals having a shell. In Sang Kee, Fong Kee & Co. et al. v. United States, 4 Treas. Dec. 971, T. D. 23418, which arose under the Tariff Act of 1897, it was held that cuttlefish were entitled to free entry as shellfish. It was stated in the decision:
The United States Fish Commissioner, to whom a sample of the merchandise was submitted, reports as follows:
In reply to your letter of July 10, you are informed that the word shellfish is an unscientific term of indefinite meaning. Taken in- its broadest sense, it includes molusca and crustácea, and, therefore, embraces the cuttle fish.
The Standard Dictionary defines cuttle fish as “a disbranehiate cephalopodous mollusk.”
While the species of fish before us is not of the well-known common variety of cuttle fish with sucker-bearing arms, sometimes called a squid, it appears from the above descriptions to be a species of cuttle fish scientifically called sepia, being the variety from which the cuttle bone of commerce is derived. Such fish being a mollusk, it is necessarily a species of shellfish and as the provisions of paragraph 659 provide for the free entry of all shellfish without limitation, these fall within it. [Italics supplied.]
This decision was followed in Soy King Cheong & Co. v. United States, 11 Treas. Dec. 713, Abstract 11359, appeal dismissed, 14 Treas. Dec. 286, suit 1834.
Other decisions construed the term “shellfish” as embracing prawns, octopus, kitefish, flatfish, calamares (a species of cuttlefish), mos-*108cardini, and crawfish paste. C. H. Wyman & Co. v. United States, 12 Treas. Dec. 648, T. D. 27791; Strohmeyer & Arpe Company v. United States, 14 Treas. Dec. 296, Abstract 17161; Asia Company v. United States, 14 Treas. Dec. 296, Abstract 17155; Strohmeyer & Arpe Company v. United States, 15 Treas. Dec. 192, Abstract 18237; John Solari & Co. v. United States, 16 Treas. Dec. 77, Abstract 19486; J. Weber v. United States, 19 Treas. Dec. 106, Abstract 22628.
On the other hand, in Vincenzo Sabella v. United States, 19 Treas. Dec. 512, Abstract 23285, land snails were held not classifiable as shellfish, since they were not aquatic animals.
Thereafter, in De Jonghe v. United States, 5 Ct. Cust. Appls. 134, T. D. 34189, land snails (described in the decision as escargots or edible snails)1 were again found not classifiable as shellfish. The merchandise had been subjected to duty under paragraph 229 of the Tariff Act of 1909 as “live animals.” It was claimed that they were free of duty under paragraph 671 of said tariff act, which covered shrimps and other shellfish, or that they were dutiable under paragraph 480 as nonenumerated unmanufactured articles. The latter claim was sustained by the court. The decision rested upon the principle that “Words to which Congress has given a special meaning in a tariff act will be presumed to retain that signification in a subsequent tariff act relating to the same subject matter.” In view of that principle, it was held that the merchandise was not classifiable as live animals, since that term was used by Congress in its popular sense, referring to quadrupeds. It was further held that snails were excluded from classification as shellfish on the ground that, since earlier tariff acts had provided separately for both snails and shellfish, it was evident that Congress did not regard snails as shellfish and that they must be considered as distinct entities for tariff purposes.
There is nothing in the decision in the De Jonghe case to show whether the court was using the term “snail” in the more usual sense of land snails or in the wider sense which would include most gastropod mollusks. The snails before the court were land snails, so it was unnecessary for it to determine the classification of such snails as might be aquatic animals.
That the De Jonghe case has not been considered by the administrative authorities as applying to aquatic snails is evidenced by the record presented herein. According to the testimony, sazae had been entered free of duty in San Francisco and Seattle from 1919 to 1950 and in Los Angeles from 1933 to 1950. Depositions of three witnesses in Honolulu state that sazae were classified free of duty as shellfish prior to 1950. In Portland, while a customs liquidator testified that an entry of sazae in 1941 had been classified as a nonenumerated manu*109factured article, another witness stated that, according to his records, sazae had been classified free of duty between 1924 and 1945. Another witness testified that his firm, which imported sazae from 1929 to the outbreak of the war, had never paid duty on sazae.
Whether or not this merchandise was imported at other ports does not appear, but there is evidence that sazae comes only from Japan. It also appears from the publications already mentioned that Turbo Cornutus is found in Japanese waters (Shintaro Hirase, op. cit.; Nichols and Bartsch, op. cit.). It seems probable, therefore, that importations were primarily at west coast ports.
Long-continued administrative practice, construing terms of a tariff act, when followed by subsequent legislation making no change in such terms, is a very persuasive and often a controlling factor. Washington Handle Co. v. United States, 34 C. C. P. A. (Customs) 80, 85, C. A. D. 346; United States v. Larzelere & Co., 6 Ct. Cust. Appls. 273, T. D. 35502. The reason for this principle was stated in United States v. H. Bayersdorfer & Co., 16 Ct. Cust. Appls. 43, 46, T. D. 42717, as follows:
It is clear, therefore, that for a period of 17 years and until January, 1926, so-called moss wreaths have not been classified as wreaths within the meaning of the Tariff Acts of 1909, 1913, and 1922, but as moss manufactured and dyed. Such a long-continued administrative classification of the merchandise should not be disturbed at this late day. Importers have a right to rely on long-continued administrative practice and if any change is to be made it should be made by Congress, which is presumed to know that moss wreaths had been denied classification as wreaths during the life of two tariff acts and for more than 3 years under the tariff act now in force.
In the instant case, there has been an administrative practice of classifying sazae as shellfish under prior tariff acts, and no legislative change has been made. That the term “shellfish” was intended by Congress to have a broad meaning may be inferred from statements in the Summary of Tariff Information, 1921, and the Summary of Tariff Information, 1929, which were prepared for the use of Congress prior to enacting the Tariff Act of 1922 and the Tariff Act of 1930, respectively. These documents state that included under “other shellfish” are oysters, crabs, clams, scallops, squid, abalone, crawfish, and others (Summary of Tariff Information, 1921, p. 1428; Summary of Tariff Information, 1929, p. 2566).
Pertinent also is the statement in the Summaries of Tariff Information, 1948 (vol. 16, part 4, p. 254) that included under “other shellfish” are such species as “conches, crawfish (fresh-water), sea mussels, octopus, periwinkles, cockles, sea urchins, squid, and many others.” Periwinkles are, by definition, small marine snails (Webster’s New International Dictionary).
I conclude that the within merchandise, marine snails, is properly classifiable as “shellfish.” Although the language of the decision in *110the De Jonghe case might be construed to exclude all snails from classification as shellfish, logic and long-continued administrative practice are to the contrary. In my view, that decision, which is entirely correct as to land snails, is not applicable to marine snails, which are, in fact, a variety of shellfish.

 '‘Escargot” is a French word, being the common name of gastropod mollusks of the genus Helix. (Nou-veau Petit Larousse.)